DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to remarks and amendments filed on 1/25/2022.  Claims 1-10 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0282945 ("Yokogawa") in view of U.S. Patent Publication No. 2012/0319222 ("Ozawa") further in view of U.S. Patent Publication No. 2006/0151773 ("Kai").
Regarding claim 1, Yokogawa discloses a solid-state imaging device comprising: 

a first interlayer insulating layer (231, Fig. 2A) and a second interlayer insulating layer (22, Fig. 2A, paragraph [0057] states the color filter may be eliminated and, “a transparent resin layer, instead of the color filter, may be provided” hence layer 22 can be an insulating layer since resin is an insulator, and see paragraph [0096]) provided on a light incident side of the photoelectric conversion portions (21, Fig. 2A), wherein 
the wire grid polarizer (230, Fig. 2A) is provided between the first interlayer insulating layer (231, Fig. 2A) and the second interlayer insulating layer (22, Fig. 2A, paragraph [0057]), 
the on-chip microlens (26, Fig. 2A) is provided on the second interlayer insulating layer (22, Fig. 2A), 
the first interlayer insulating layer (231, Fig. 2A) is disposed below the wire grid polarizer (230, Fig. 2A) and the second interlayer insulating layer (22, Fig. 2A, paragraph [0057]) is disposed above the wire grid polarizer (230, Fig. 2A) and includes a resin material (paragraph [0057]).  
Yokogawa does not disclose that the first interlayer insulating layer, 231, Fig. 2A, includes an oxide material, nor that the on-chip microlens includes silicon nitride or silicon oxynitride.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have a first interlayer insulating layer include an oxide material as disclosed by Ozawa in the device of Yokogawa in order to provide sufficient insulation while planarizing the surface.
Further, Kai discloses forming a lens from silicon nitride (paragraph [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to for the microlens in Yokogawa in view of Ozawa from silicon nitride as disclosed by Kai in order to ensure it has a higher refractive index than the underlying layers and more efficiently guide a greater amount of incident light on the photoelectric conversion portions.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa in view of Ozawa further in view of U.S. Patent Publication No. 2014/0367668 ("Fujii").
Regarding claim 2, Yokogawa discloses a solid-state imaging device comprising: 
an imaging element group (paragraph [0071]) in which imaging elements (paragraph [0016]) each having a photoelectric conversion portion (21, Fig. 2A) formed on or above a semiconductor substrate (11, Fig. 2A) and further having a wire grid polarizer (230, Fig. 2A) and an on-chip microlens (26, Fig. 2A) are arrayed in a two-dimensional matrix (paragraph [0096]); and 
a first interlayer insulating layer (231, Fig. 2A) and a second interlayer insulating layer (22, Fig. 2A, paragraph [0057] states the color filter may be eliminated and, “a transparent resin layer, instead of the color filter, may be provided” hence layer 22 can be an insulating layer 
the wire grid polarizer (230, Fig. 2A) is provided between the first interlayer insulating layer (231, Fig. 2A) and the second interlayer insulating layer (22, Fig. 2A, paragraph [0057]), 
the on-chip microlens (26, Fig. 2A) is provided on the second interlayer insulating layer (22, Fig. 2A), 
the second interlayer insulating layer (22, Fig. 2A) is made of a second material (paragraph [0057] states the color filter may be eliminated and, “a transparent resin layer, instead of the color filter, may be provided” hence layer 22 can be an insulating layer made of resin, and see paragraph [0096]).
Yokogawa does not explicitly disclose that the first interlayer insulating layer is made of a first material, different from the second material, nor that a refractive index of a material configuring the first interlayer insulating layer is n1, a refractive index of a material configuring the second interlayer insulating layer is n2, and a refractive index of a material configuring the on-chip microlens is n0, where n0-n1 ≥ 0 and n0-n2 ≥ 0 are satisfied. 
However, Ozawa discloses a first interlayer insulating layer (interlayer insulating layer, paragraph [0085]) is made of a first material (silicon oxide, paragraph [0085]), a second interlayer insulating layer (planarization layer, paragraph [0085]) is made of a second material (resin, paragraph [0085], resin is an insulator, therefore it is an insulating layer) that is different from the first material (silicon oxide is different than resin, paragraph [0085]), a refractive index of a material configuring the first interlayer insulating layer is n1 (paragraph [0116] states the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use different materials for the two interlayers as disclosed by Ozawa in the device of Yokogawa in order to ensure that incident light is sufficiently guided onto the photoelectric conversion portions and controlling reflections.
Further, Fujii discloses that a refractive index of a material configuring the second interlayer insulating layer (planarization layer made of resin, paragraph [0138]) is n2 (refractive index from 1.4-1.5, paragraph [0138]), and a refractive index of a material configuring the on-chip microlens is n0 (SiN has refractive index from 1.8-2.0, paragraph [0138]), where n0-n1 ≥ 0 and n0-n2 ≥ 0 are satisfied (refractive indexes of silicon oxide and resin are both less than refractive index of silicon nitride, therefore the conditions are met). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use interlayers with different refractive indexes that meet the two conditions as disclosed by Fujii in the device of Yokogawa in view of Ozawa in order to ensure that incident light is sufficiently guided onto the photoelectric conversion portions and controlling reflections.
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The invention as claimed, specifically in combination with: the first interlayer insulating layer is structured such that a first interlayer insulating layer- lower layer and a first interlayer insulating layer-upper layer are stacked, a light shielding portion is provided at a location between the first interlayer insulating layer- lower layer and the first interlayer insulating layer-upper layer, the second interlayer insulating layer is structured such that a second interlayer insulating layer-lower layer and a second interlayer insulating layer-upper layer are stacked, a color filter layer is provided at a location between the second interlayer insulating layer- lower layer and the second interlayer insulating layer-upper layer positioned above each photoelectric conversion portion, are not taught or made obvious by the prior art of record.  
Response to Arguments
Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878